                      Case 2:18-cv-01710-JCM-BNW Document 49 Filed 07/13/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    GORDON WOOD,                                          Case No. 2:18-CV-1710 JCM (BNW)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     WINNEBAGO INDUSTRIES, INC.,
               11                                        Defendant(s).
               12
               13            Presently before the court is Winnebago Industries, Inc.’s (“defendant”) motion to reopen
               14     deadline for dispositive motions. (ECF No. 48). Gordon Wood (“plaintiff”) did not oppose the
               15     motion, and the time to do so has passed.
               16            Defendant asks the court to extend the dispositive motion deadline so it may file a motion
               17     for summary judgment on plaintiff’s single remaining claim for breach of contract/warranty.1 Id.
               18     Defendant acknowledges that “[s]cheduling orders . . . may only be modified upon showing of
               19     good cause.” Id. at 5 (citing Fed. R. Civ. P. 16(b)(4)). Defendant argues that the factors the
               20     Ninth Circuit articulated in Comm. v. Yost, 92 F.3d 814, 825 (9th Cir. 1996), warrant extending
               21     the dispositive motion deadline. Id. at 5–6.
               22            “The failure of an opposing party to file points and authorities in response to any motion,
               23     except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
               24     the granting of the motion.” LR 7-2(d). Plaintiff has not opposed defendant’s motion. Thus,
               25     pursuant to local rules, the motion may properly be granted on that ground alone.
               26
               27
               28            The court granted partial summary judgment in defendant’s favor as to plaintiff’s
                             1

                      NDTPA claim and a variety of other issues. (ECF No. 41).
James C. Mahan
U.S. District Judge
                      Case 2:18-cv-01710-JCM-BNW Document 49 Filed 07/13/20 Page 2 of 2



                1            The court nonetheless reviewed the substance of defendant’s motion and finds good
                2     cause to extend the dispositive motion deadline.
                3            Accordingly,
                4            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion to
                5     reopen deadline (ECF No. 48) be, and the same hereby is, GRANTED.
                6            IT IS FURTHER ORDERED that the parties may file dispositive motions on or before
                7     July 31, 2020.
                8            DATED July 13, 2020.
                9                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
